                                                           FILED
         Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page      IN CHAMBERS
                                                               1 of 31
                                                                                                   U.S.D.C. - Rome


                                                                                                    APR 2 b 2019

(USAOGAN6/10) Search Warrant
                                                                                           JAMES N. HATTEN, Clerk
                                                                                          o... ,


                                                                                           / jf\W^ wd^-
                                         United States District Court
                                          NORTHERN DISTRICT OF GEORGIA
                           In the Matter of the Search of

                                                                                       APPLICATION AND
                                                                                        AFFIDAVIT FOR
   4262 Apache Drive/ Acworfh/ Georgia/ a single-family
                                                                                       SEARCH WARRANT
   house with an attached two-car garage described in detail in
                                                                               Case number: 4:19-MC-15-WEJ
   Attachment A.
                                                                                         UNDER SEAL

I/ James E. Rives/ being duly sworn depose and say:

I am a Special Agent of the Immigration & Customs Enforcement/ Homeland Security Investigations and
have reason to believe that in the property described as:

4262 Apache Drive/ Acworth/ Georgia/ a smgle-family house with an attached two-car garage described
in detail in Attachment A.

in the Northern District of Georgia there is now concealed certain property/ namely/


See Attachment B/


which constitutes evidence of a crime and contraband/ fruits of crime/ or items illegally possessed/
concemmg violations of Title 8/ United States Code/ Sections) 1324(a)(l)(A)(iii) & (iv); Title 18, United
States Code/ Section(s) 922(g)(5); Title 18, United States Code/ Section(s) 1956 (a)(l); and Title 18, United
States Code/ Section(s) 1957 (a). The facts to support a finding of Probable Cause are as follows:

SEE ATTACHED AFHDAVTT

Continued on attached sheet made a part hereof.



 Sworn to before me/ and subscribed in my
                                                                          ^yz-^y
                                                               Sigoa^efre of Affiant
                                                                                             i^^^
 presence
                                                               James E. Rives

 April 24,2019                                                 Rome/ Georgia / Georgia/^
 Date                                                          City and States



 WALTER E. JOHNSON
 UNITED STATES MAGISTRATE JUDGE
 Name and Title of Judicial Qfi&cer                            Signature of Ju4ic^l Officer
 AUSA William G. Traynor
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 2 of 31




        AFFIDAVIT OF HSI SPECIAL AGENT JAMES KF^ES
   I/ James Rives/ being duly sworn/ depose and state:

                               Introduction

   Juan Antonio Perez and his wife/ Eva Torres/ are natives and

citizens of Mexico who have been in the United States illegally for

many years. During this time/ Perez has built a successful and lucrative

residential construction business/ Aztec Builders d/b/a Aztec

Framing. This investigation has learned that one reason for Aztec s

profitability is that Perez and his subcontractors employ illegal aliens

for whom no payroll taxes are withheld and who receive no insurance

or other benefits. Perez has built a compound-like home in a remote

corner of Bartow County/ Georgia. He owns several other properties

and has amassed a collection of expensive vehicles. Because Perez is

not an American citizen/ he requires the help of citizens to register his

vehicles in their names/ register electrical and other utilities m their

names/ and obtam firearms for him.

   As developed below/ this mvestigation has found probable cause to

believe that Perez s home/ business offices/ and other properties now

contain evidence of the violation of federal laws/ including alien

harboring for commercial advantage and private financial gain/ m

violation of 8 LLS.C § 1324(l)(l)(A)(m) & (iv) and (B)(i)/ and being an

illegal alien m possession of firearms/ in violation of 18 U.S.C.

§ 922(g)(5).
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 3 of 31




     Additionally/ alien harboring is a "specified unlawful activity as

defined in 18 U.S.C §g 1956(c)(7)(A) and 1961(1)(F). Thus/ is probable

cause to believe that Perez has conducted financial transactions with

the proceeds of that specified unlawful activity/ in violation of the

money laundering statutes at 18 U.S.C §§ 1956(a)(l) and 1957(a).

   FinaUy/ there is probable cause to believe that Perez's houses and

business offices now contain evidence of all these offenses/ contraband/

and fruits of these crimes.

                              Agent Background

   I have been a Special Agent of the United States Department of

Homeland Security/ Immigration and Customs Enforcement (ICE) for

over eleven years. Before I joined ICE/1 was a police officer with the

Alpharetfca Police Department for about seven years. I completed the

Special Agent Training Course at the Federal Law Enforcement

Trammg Center in September 2007, where I received training in

immigration law, nationality law/ and criminal law. I have continued

to receive training in legal and investigative matters. I work in the IGE

office in Dalton/ which is in the Northern District of Georgia. I

investigate/ among other things/ violation of federal immigration and

firearms laws.

   This affidavit is based on my observations/ training/ and experience/

and information obtained from other law enforcement investigators

and witnesses. This affidavit is also based on the review of bank


                                     -2-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 4 of 31




records/ and records received from. state law enforcement/ tax/ and

vehicle registration agencies.

   This affidavit is also based on sworn testimony that Perez gave in a

deposition in the civil case of Leroy Williams v. Rosendo Ramirez-Guzman

and Aztec Builders Inc., d/b/a Aztec Framing/ Case No. 14C444 (Hamilton

County Circuit Court/ Hamilton County/ Tennessee). That case

involved a car wreck in which one of the drivers/ Ramirez-Guzman/

painted houses for Aztec Framing. Perez was deposed under oath on

August 7, 2015. He explained his business operations in the deposition.

He also explained that he came to this country illegally from Mexico in

about 1990. This affidavit is also based on information obtained from

Aztec Framing's website/ http://aztecframing.net./.

   This affidavit is intended to show that there is probable cause to

believe that Perez/s home and properties/ identified below and listed in

detail in Attachment A/ now contain evidence of the violation of

federal immigration and firearms laws. I intend to establish probable

cause in this affidavit/ and not to set out all of the information that has

been developed in this investigation.

                                 Properties

   Except for the Aztec Framing office m Hixson/ Tennessee/ all of the

properties described below are in the Northern District of Georgia:

   Perez/ his wife Eva Torres/ and their children live in a compound-

like house Perez built in 2007 at 404 Folsom Glade Road m rural Rydal


                                     -3-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 5 of 31




in Bartow County. Perez built the house in a remote site/ with access so

limited that it can be surveilled surreptitiously only by helicopter. The

house is surrounded by a tail wall and gate/ and utility and other

workers who have had access to the grounds report that armed guards

patrol inside the wall. According to information from the Bartow

County Board of Assessors/ the house has 7/543 square feet of finished

space on two floors/ with 5V2 bathrooms. As of January 10,2014, the

county valued the house at $680/900. The property includes two multi-

car garages where Perez stores some of his many vehicles. As

developed below/ Perez s friends report that he collects firearms and

keeps some in a safe in his home.

   Aztec Framing has three business offices at these addresses:

       1) 1325 Cassville Road/ Cartersville;

       2) 1641 Lafayette Road/ Rossville; and

       3) 1027 Lower Mill Road/ Hbcon/ Tennessee.

   Perez also owns a house at 375 Boulder Road, in Kingston. He calls

this his fun house or toy house/ where he stores vehicles and other

expensive toys/7 and spends time with women other than his wife.

   Perez also owns a house at 4262 Apache Drive m Acworth. Perez

harbors illegal aliens in this house/ in that he rents it to illegal aliens

who work for him through Aztec Framing. Both Perez and Torres have

listed this address as their home address on Georgia driver's licenses.




                                      -4-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 6 of 31




              Financial Investigation and Bank Accounts

   As Perez testified in his deposition/ and as the investigation has

teamed from other sources/ he is the primary employee of Aztec

Framing/ meaning that he finds the jobs/ writes the checks/ keeps the

books/ and hires the subcontractors and laborers for the company s

construction jobs. Perez testified that over the years he has had about a

half-dozen employees. He paid them on a daily rate/ or by-the-job/ as

they worked for him. Even for the people he deemed his employees/

Perez did not withhold payroll taxes/ Social Security taxes/ or keep any

records other than check stubs. As for the laborers/ Perez either pays

them directly with weekly checks/ or he pays subcontractors by-the-

job/ who then pay their laborers. Perez testified that he keeps his

payment and business records in his business offices in Georgia/ his

office in Tennessee/ and his laptop computer.

   By paying illegal aliens at below-market rates/ not providmg them

any benefits to them or any other employees/ and not withholding and

paying over payroll taxes/ Perez has made substantial amounts of

money. Yet as of April 2019, the Georgia Department of Labor has no

record of any income reported by Perez. Several of Aztec Framings

business accounts are held at PNC Bank/ as well as two personal

accounts. Perez is the signer on all of these accounts. Below is a

summary of the accounts identified throughout this investigation.




                                   -5-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 7 of 31




                        PNC Bank Account #1

   On or about April 25, 2011, PNC Bank business checking account

5325793611 was opened for Aztec Builders Inc. and appears to be used

as a Payroll account ("SUBJECT ACCOUNT 1//). Perez is the

authorized signer on this account The address associated with this

account is 4262 Apache Drive/ Acworth. This account is funded by

various contracting companies and individuals. In December 2016, a

total of approximately $756/087.69 was deposited into the account/ and

approximately $620/197.04 was deducted via checks and online

account transfers. Approximately $60/000.00 in funds were transferred

to PNC Bank account 5342456393 (an additional Aztec Builders Inc.

Payroll Account)/ and $40/000.00 was transferred to PNC Bank account

5325793603 (Aztec Builders Inc.).

   Between March 2016 and March 2017, there were several large

checks written to the same individuals for even amounts. For instance/

Enrique Perez received $563/449.99 in checks from this account during

this time frame. Checks to him ranged from $10/000.00 to $54/500.00.

Jose Gayton received $371/508.00 in checks from this account during

this time frame. His checks ranged from $10/500.00 to $19/408.00. Jose

Escalona received a total of $199/086.25 m checks from this account

during this time. His checks ranged from $10/065.00 to $17/520.50.

   Between June 2018 and October 2018,320 checks/ ranging from

$2/500 to $59/272, totaling $2/367/909 were issued through this account.


                                    -6-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 8 of 31




Between October 2/ 2018 and January 8/ 2019, deposits into this account

totaled $3/404/724.75. Deductions from this account include 353 checks/

ranging from $130.00 to $57/098.50, that were issued to various

individuals totaling $2/050/740.51. Many of these checks are in round

dollar amounts. These checks include payments to Perez s

subcontractors and crew bosses/ including Juan Carlos Landaverde-

Compean/ who was interviewed by agents in March 2018. Details of

this interview are set forth under the Employee section of this affidavit.

                         PNC Bank Account #2

   On or about January 12, 2015, PNC Bank business checking account

5342456393 was opened for Aztec Builders Inc. as a payroll account

("SUBJECT ACCOUNT 2//). Perez is the authorized signer on this

account The address for this account is 4262 Apache Drive/ Acworth.

This account is funded by online transfers from account SUBJECT

ACCOUNT 1. In April 2016, numerous checks were written to

individuals with labor documented in the memo line. One of the

individuals paid numerous times is Abigail Infante/ who resides in

4262 Apache Drive in Acworth. Infante was paid four times durmg the

month/ approximately seven days apart/ and included three checks for

$780.00 and one check for $800.00. Ariel Bamentos received three

checks during April 2016 totaling $15/698.90. Checks written during

the month of April from this account totaled approximately

$116/005.00.


                                    -7-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 9 of 31




   Between October 2018 and January 2019, a total of 51 checks were

issued from this account ranging from $800.00 to $7/490.36, totaling

$112/175.00. These checks were paid to Abigail Infante/ Femando

Infante/ Cesar Comejo and other laborers and most of the checks

referenced "labor/7

                      PNC Bank Account #3

   On or about September 16, 2002, Perez opened personal checking

account number 5326131118 (^SUBJECT ACCOUNT 3//). Both Perez

and Eva Torres are signers on this account This account is funded

from transfers from SUBJECT ACCOUNT 2 and SUBJECT ACCOUNT

4 (both business accounts). This account appears to be used for

everyday living expenses/ with a few checks to individuals for even

dollar amounts.

                      PNC Bank Account #4

   On or about April 22, 2011, PNC Bank business checkb^g account

5325793603 was opened for Aztec Builders Inc. ("SUBJECT

ACCOUNT 4//). Perez is the authorized signer on this account. The

address associated with this account is 4262 Apache Drive/ Acworth.

This account is funded through online transfers from SUBJECT

ACCOUNT 1 and SUBJECT ACCOUNT 5. On April 8 and April 29,

2016, Perez wrote two checks to Ron Lane for $5/0000 each. In the

memo section of the checks/ it referenced car payment A total of




                                   -g_
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 10 of 31




$65/653.23 in checks were withdrawn on tihis account during April

2016.

   In August 2018, a transfer was made into this account from

SUBJECT ACCOUNT 1 for the amount of $850/000.00. The transferred

funds were used to purchase a cashier/s check for $844/561.00 payable

to Jones Raulston Title Insurance Agency. A check for $10/000.00 was

drawn from this account to Real Estate Partners of Chattanooga/

referencing ^property earnest money 1653 Cloud Springs Rd//

   Between October 2018 and January 2019,13 checks were issued

from this account/ totaling $13/617.11. One of these checks was

payable to Juan Jose Vega/ referencing 2 weeks pay. Numerous

checks were issued to Cesar Comejo/ most of them referencing

 receipts/

                    PNC Bank Account #5

   On or about April 22, 2011, PNC Bank business savings account

5326103854 was opened for Aztec Builders Inc. ("SUBJECT ACCOUNT

5 ). This account was opened on December 31,2008. This account had

a balance of $741/009.96 in December 2018.

   During the investigation/1 learned that Perez/Aztec Framing also

maintains the following other bank accounts with PNC Bank:

   * Personal savings account 5326106262 - this account had a

        balance of $36/634.23 in December 2018;




                                   -9-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 11 of 31




   • Business checking account 5326103619 - this account had a

      balance of $571.21 in December 2018; and

   • Business checking account 5325793531 - this account had a

      balance of $4/605.76 m December 2018.

                   PNC Certificate of Deposits

   Aztec Framing Contractors/ Inc. and Aztec Builders Inc. have three

Business Certificate of Deposit accounts with PNC Bank. Account

number 11020710238 had a balance of $52/952.07 as of December 2018.

Account number 11020710329 had a balance of $3/202.03 of December

2018. Account number 11020708171 had a balance of $10/502.40 m

December 2018.

                               Vehicles

   Perez has used his wealth to indulge his taste for expensive

vehicles/ ranging from expensive/ limited-edition Ford Raptor pickup

trucks to classic muscle cars to contemporary sports cars/ including

Porsches and a Nissan GTR. The investigation has found that Perez

owns dozens of such vehicles/ all of which are registered in other

peoples names including/ as developed below/ Jorge or Vanessa

Cabanas/ or Jeff Espinoza. Few if any of these vehicles would be of any

practical use for a construction business. Perez stores many of these

vehicles in the three- and four-car garages that he has added to most of

his properties/ including two to his home. Several of these garages are




                                  -10-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 12 of 31




equipped with lifts that double their holding capacity by making it

possible to store two vehicles in each bay.

                                Helpers

   Perez has several people who help him by doing things for him in

their names. Two of his helpers are Jorge and Vanessa Cabanas. They

are citizens of Mexico and legal permanent residents in the United

States. They operate Tarasco's restaurant in a building that Perez owns

at 1325 Cassville Road in Cartersville. One of Perez s offices is behind

the restaurant and uses the same street address. In April 2013,

investigators learned that Tarasco/s was writing weekly checks for men

who worked for Perez/Aztec. The payroll checks totaled several

thousand dollars every week.

   In an interview in March 2014, Jorge and Vanessa Cabanas

explained that they are close friends with Perez. They said they have

used their names to purchase and register vehicles for Perez because

he has no immigration status in the United States and/ therefore/

cannot register vehicles in Georgia in Ms name. The Chevrolet vehicles

they have purchased and registered for Perez include Corvette and

Camaro sports cars/ a Tahoe SUV/ and a Silverado pickup truck.

(Investigators have seen Perez driving these vehicles/ but never the

Cabanases.) Jorge Cabanas also registered a Ford Raptor pickup truck

that Perez regularly drove for years.




                                   -11"
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 13 of 31




   Jorge Cabams said he had also purchased a firearm for Perez. In

this and later conversations/ Cabanas said that Perez made it clear in

several conversations that he was interested in firearms and he

collected them. Cabanas said he had not seen Perez" firearms

collection/ but he had seen large gun safes in Perez/s home at 404

Folsom Glade Road in Rydal.

   Vanessa Cabanas told me that she works as Perez's unofficial

administrative assistant/ doing banking and bookkeeping for him/ and

other administrative tasks. She said that Perez has been so successful

financially because Aztec Framing uses illegal aliens who are paid

below-market wages. She said Perez also overstates their wages on his

1RS tax forms to reduce his business income taxes. She estimated that

Perez had about 200 employees/ all or nearly all of whom were illegal

aliens. Jorge and Vanessa Cabanas volimteered to cooperate with law

enforcement agents in investigating Perez/ but then they warned Perez

of the investigation/ forcing agents to suspend the compromised

investigation.

   Jorge and Vanessa Cabanas said they knew it was against the law

for them to purchase and register vehicles for Perez/ but they did so

because of their friendship. Jorge Cabanas said that he once owned a

house at 85 Kingston Hwy 293 in Cartersville/ but he sold it to Perez to

pay the debt he had generated running Tarasco/s. As of late September

2018, the Cabanases operated two restaurants in Cartersville/ Tarasco/s


                                  -12-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 14 of 31




and Tacos and Wings. The Bartow County Tax Assessors list Aztec

Framing as the owner of Tarasco's property. According to the Georgia

Corporation search/ Vanessa Anne Cabanas is the CFO/ CEO and

Secretary of Tacos and Wings.

   The Cabanases are still operating a partnership with Perez/ and the

three are frequency seen together at Tarasco/s.

                                 » ^ *



   Jeff Espinzo is another of Perez/s helpers. He is a native of Mexico

who naturalized as a United States citizen on June 14, 1996. Espmoza

first came to agents attention in November 2014, when they saw

Perez s wife/ Eva Torres/ driving a Mini Cooper that was registered to

Espinoza/ who registered it using the home address of the 85 Kingston

Hwy 293 house thatjorge Cabanas sold to Perez. Agents learned that

Espinoza was the nominal account holder for the utilities for some of

Perez s other properties/ mcluding a house at 375 Boulder Road in

Kingston/ Georgia/ that Perez bought from Ashley Black.

   On January 17,2015, a Bartow County Sheriffs Deputy stopped

Perez for speeding. Perez identified himself with an expired Georgia

driver s license that listed his home address as 4262 Apache Drive in

Acworth—which is the house that Perez provides to some of illegal

aliens who work for him. The deputy arrested Perez for driving with a

suspended license. At the jail/ he listed his home address as 404 Folsom




                                  -13-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 15 of 31




Glade Road in RydaL Espinoza came to the Bartow County Jail and

paid Perez s bond.

   Perez's testimony about Espinoza: Perez testified in his August

2015 deposition that Espinoza as one of the five or six people he

considered to be employees of Aztec Framing. Perez testified that

Espinoza was a superintendent who inspected work by Aztec s crews

or subcontractors. Perez testified he paid Espinoza $200 for each day

he worked. Perez testified that he did not withhold employment taxes

or Social Security payments from Espinoza s payments. Perez testified

that Aztec did not provide Espinoza a vehicle.

   A Form 1-9 is the federal Employment Eligibility Verification form.

Federal law requires employers to verify the identity and legal

authorization to work of all paid employees. Federal law requires

employers to ensure the proper completion of a Form 1-9 for every

individual they hire for employment in the United States. In his

deposition/ Perez testified that he did not know what a Form 1-9 is. Not

surprisingly/ Perez testified that he did not require Espinoza or any

other Aztec employee to complete a Form 1-9.

   Espinoza s statements: In an interview in November 2015, Espinoza

told agents that he had worked at Aztec Framing for about four years.

He said he did administrative duties/ such as payroll and paying

invoices. He said he obtained utilities for properties in his name

because Perez could not obtain them because he was an illegal alien.


                                   -14-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 16 of 31




   Agents met with Espinoza again in September 2017. He said that he

had recently stopped working for Perez. He acknowledged that while

he owns two vehicles/ there are more than fifteen registered under his

name in Georgia/ including Torres' Mini Cooper and a Dodge Ram

pickup truck that Perez drives. Espinoza explained that Torres is his

cousm/ and he registers vehicles and other things for Torres and Perez

because neither has any valid identification documents. He said that

when he worked for Perez/ he often did personal tasks for Perez

instead of supervising Aztec Framing jobs. Those tasks included

registering vehicles/ utility accounts/ and properties for Perez.

   Espinoza also said that Perez collects firearms/ and has large

fu-earm safes in his house at 404 Folsom Glade Road in Rydal and his

 fun/" house located at 375 Boulder Road m Kingston.

   Agents met Espinoza again about six weeks later/ in October 2017.

Espmoza said that Perez has a small number of team leaders" he pays

lump sums per job. The team leaders then hu'e laborers for Aztec

Framing jobs. Most of the laborers are illegal aliens/ Espinoza said. This

is a highly profitable business for Perez/ Espinoza said/ because the

laborers share of the lump sums paid to team leaders is less than the

minimum wage/ and they do not receive any sick or vacation time or

any other work-related benefits.

   Espinoza said that Perez keeps Aztec Framing's business records —

check books/ tax records/ contracts/ etc. — at four locations:


                                    -15.
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 17 of 31




      1) Perez's house at 404 Folsom Glade Road/ Rydal;

      2) the Aztec business office at 1325 Cassville Road/ Cartersville;

      3) the Aztec business office at 1641 Lafayette Hwy in Rossville;

and

      4) the house at 375 Boulder Road in Kingston.
                                  * * *



   In addition to Jorge and Vanessa Cabanas and Jeff Espinoza/ agents

have identified Ashley Black as something of a //helper// to Perez. On

or about November 5/ 2015, Black sold Perez his house at 375 Boulder

Road in Kingston/ along with all its contents and an unknown number

of vehicles. The house is a large single-story ranch house with at least

three bedrooms and a front porch that runs almost the entire length of

the front of the house. The driveway leading to the house is gated/

making roadside smveillance impossible. But aerial surveillance

revealed that the property includes an outdoor swimming pool/ and

another sfcructure directly behind the main house. This structure

appears to be a covered entertainment area/ possibly a kitchen, with a

small dwelling attached. There is also a separate three-car garage that

is not attached to the main house; it is across the driveway from the

main house and the pool. There are also two barns on the property that

are big enough to store several vehicles. Vehicle tracks could be seen

going into the barns from the aerial surveillance.




                                   -16-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 18 of 31




   Due to the untraditional matter that Perez negotiated the sale of the

house/ it is impossible to determine the sales price. Black and Perez

negotiated the price/ and then Perez paid him with several checks/ each

written in amounts between $30/000 and $50/000. In the memo line on

the checks/ Perez wrote //375 Boulder Road/ In an interview on

August 13,2018, Black said that Perez calls the house on Boulder Road

his fun house/ meaning that he spends his weekends there. Black

said Perez stores some of his vehicles at the house.

   Black described himself as a //trader/7 As an example/ he said that

he once bought a Porsche sports car from Perez for $90/000. About

three days later/ Perez said he could not find another Porsche like that

one/ and he wanted to buy it back. Black sold it back to him for $70/000,

taking a loss of $20,000. Black said he trades with Perez/ and he would

make up the loss in another trade by buying an asset from Perez below

its market value. When I told Black that his "trading" with Perez

appeared to be a form of money laundering/ he simple stated that he

was a "trader/"

   Black said he knew that Perez conducted Aztec Framing s business

and stored vehicles in his office behind Tarasco s restaurant at 1325

Cassville Road in Cartersville. Black said he knew that Perez also

worked from the Aztec offices at 1641 Lafayette Hwy in Rossville and

1027 Lower Mill Road in Hbcon/ Tennessee. Black said that Perez

occasionally works from his home at 404 Folsom Glade Road in Rydal.


                                   -17-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 19 of 31




   Black said that Perez was interested in firearms/ and he had sold a

rifle to Perez after Perez had expressed an interest in it.

                                Employees

   In the past few years/ agents and law enforcement officers have had

contact with several of Perez's employees under a variety of

circumstances. In every case/ the employee has been in the United

States illegally. On June 9/ 2014, a Bartow County sheriff's deputy

stopped Juan Carlos Taboada-Chavez for a traffic violation. Taboada

was driving a Chevrolet Silverado pickup truck that was registered to

Espinoza. He was stopped soon after he left the house at 85 Kingston

Hwy in Cartersville that Perez bought from Cabanas. The deputy

arrested Taboada for driving without a driver s Ucense. Taboada

admitted to being in the United States illegally. He said he was an

employee of Aztec Framing. He said he had worked for Perez for more

than a year/ and he was paid a lump sum every week. He said his job

was to deliver construction materials to Aztec Framing project sites/

and most of the sites he visited were in Tennessee. Taboada said Perez

knew he was in the United States illegally.

   On September 22,2015, a Bartow County sheriff s deputy stopped

Ramon Hernandez-Ramirez for a traffic violation. Hemandez was

driving a white van with the word "Roofing" on the side. Hemandez

gave the deputy a Georgia driver/s license that had expired several

years earlier. When the deputy asked about the license/ Hemandez


                                    -18-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 20 of 31




said he was in the United States illegally and could not get another

license. Hemandez lived in the house at 4262 Acworth Drive in

Acworth that Perez owns and provides to some of his laborers.

Hemandez said he paid Perez monthly rent of $900 to live in the house

with his wife and two children.

   When I interviewed Hernandez later that day/ he told me that he

was a self-employed roofer who worked exclusively for Perez on Aztec

Framing jobs. He said that Perez paid him weekly by check. Aztec

bank records show that between December 21,2013 and November 22,

2014, Aztec paid him a total of $72/246.73. The Aztec payroll checks

listed the business address as 404 Folsom Glade Road m Rydal—

Perez s home.

   More recently/ on March 12, 2018, agents interviewed Juan Carlos

Landaverde-Compean at his home in Cartersville. We wanted to speak

with him after a review of Aztec Builders/ bank accounts showed that

Perez wrote checks to Landaverde that totaled about $250/000 in 2017.

Landaverde said that he was a house framer for Aztec Builders/ and he

worked for Perez. He said he was in the United States illegally/ and

Perez knew that He said he usually worked 7:00 a.m.-8:30 p.m./

Monday-Saturday. He said he is a "crew boss" for Perez/ meaning that

it is his responsibility to pick up five workers and bring them to Aztec

work sites. Landaverde said he also recruited laborers for Perez/ and

they were usually in the United States illegally. He said there were no


                                   -19-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 21 of 31




eligibility requirements to work for Perez/ and he did not provide any

benefits other than weekly pay—no overtime pay/ no vacation or sick

leave/ and no insurance. He said Perez has several crew bosses.

   There was a white cargo van with a Tennessee license plate in

Landaverde s driveway. It was registered to Aztec Builders/1027

Lower Mill Road in Hixon/ Tennessee. Landaverde said he did not

work for anyone other than Perez/ because Perez always had enough

work for him.

   In his deposition in August 2015, Perez testified that Landaverde

was/ like Jeff Espinoza/ one of the few people he considered to be an

employee of Aztec Builders. He described Landaverede as a framer/

and said that he had worked for Aztec Builders "off and on// for the

preceding ten years. Perez testified that he paid Landaverde $160 per

day regardless of the number of hours he worked. Perez said that like

Espinoza and his other employees/ Landaverde did not fill out an

application or an 1-9 form/ and Aztec did not withhold any taxes or

Social Security £rom his paychecks. Perez testified that Landaverde s

and his other employees7 employment files and check stubs would be

stored in the Aztec office on Lower Mill Road in Hixon/ or the Aztec

office at 1641 Lafayette Road in Rossville.

                         Aztec Builders Today

   As of April 23,2019, Aztec Builders is still a very active and

profitable company doing business as it has done for years in North


                                   -20-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 22 of 31




Georgia and Tennessee. The company advertises theu: business

locations at 1641 Lafayette Road in Rossville/1325 Cassville Road in

Cartersville/ and 1027 Lower Mill Road in Hixon/ Tennessee. Perez still

provides the house at 4262 Apache Drive in Acworth to some of his

employees/ who are illegal aliens. And Perez still maintains his fun

house at 375 Boulder Road in Kingston.

   Juan Perez is still operating the business as of April 2019 as he has

throughout the investigation. Agents have continued to see Aztec

Framing workers at various job sites building house throughout North

Georgia and Tennessee. Occasionally/ Aztec workers are also

encountered by immigration officials at the local jails after commitfcmg

minor criminal offenses.

   Perez's faimly still lives at 404 Folsom Glade Road in RydaL Eva

Torres is listed as the owner according to the Bartow County Tax

Assessor/ and according to the Floyd County Tax Assessor/ Perez is the

owner of 375 Boulder Road in Kingston.

                                 Conclusion

    Based on the foregoing/ there is probable cause to believe that Juan

Antonio Perez has committed and is committing the offenses of

harboring aliens for his commercial advantage and private financial

gain/ in violation of 8 U.S.C. §§ 1324(a)(l)(A)(iu) and (iv) & (B)(l); is an

illegal alien in possession of firearms/ in violation of 18 U.S.C.




                                    -21-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 23 of 31




§ 922(g)(5); and has committed money laundering violations of 18

US.C §§ 1956(a)(l) and 1957(a).
    There is also probable cause to believe that the properties listed

below and in Attachment A now contain evidence of these crimes and

contraband/ fruits of crime/ or items illegally possessed/ concerning

these violations.




                                  -22-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 24 of 31




                             Attachment A

   Describe these properties/ all of which are in the Northern District

of Georgia:

   1) 404 Folsom Glade Road/ Rydal/ Georgia is a large single-family/

      three-story residence shown below. The exterior is brick with

      brown trim. There are two separate two-car garages located on

      both sides of the residence. There is a structure m the back of the

      residence that has a red roof that appears to be an entertaining

      area that contains an outdoor kitchen. A basketball court is also

      located on the property next to the residence.




                                  -23-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 25 of 31




  2) Aztec Framing office and garage at 1325 Cassville Road/

     Cartersville/ Georgia; this structure shown below is a four-car

     garage that appears to be two stories. There is a door on the side

     of the building that leads to an office area. The building Is

     wrapped with tan sliding with dark brown trim.




                                  -24-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 26 of 31




  3) Aztec Framing office and garage at 1641 Lafayette Road/

     RossviUe/ Georgia; the office/ shown below/ is a two-story

     structoe with the first floor painted white/ and the second-floor

     painted maroon. The office has a blue roof and a front porch that

     runs the length of the building. There are two garages located in

     the back of the property. One garage is large maroon buildmg

     with a white roof/ roll up door and front door. There is a smaller

     garage to the side of the large garage that is red (mcluding the

     roof) with white trim.




                                 -25-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 27 of 31




   4) 4262 Apache Drive/ Acworth/ Georgia; is a single-family dwelling

shown below with an attached two-car garage with a white garage

door. The front of the house has tan sliding/ and an entry way that

leads to a dark front door. The door has a decorative oval glass. There

is an unattached two-car garage in the backyard of the residence. The

garage is wrapped in tan sliding and has white garage doors.




                                  -26-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 28 of 31




   5) 375 Boulder Road/ Kingston/ Georgia; is a large single-story ranch

style house shown below/ with at least three bedrooms/ and a front

porch that runs almost the length of the front of the house. The

driveway leading to the house is gated; however aerial surveillance

revealed a pool with another structure directly behind the main house.

The structure appears to be a covered entertainment area/ possibly a

kitchen/ with a small dwelling attached. This dwelling appears to be a

guest house or an addition living area to the main house. There is also

a separate three-car garage that is across the driveway from the main

house and the pool. The property also includes two large barns sit on

the property that are big enough to store multiple vehicles. The house

sits on 17.53 acres.




                                  -27"
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 29 of 31




                             Attachment B

   The items to be seized from within the properties listed in

Attachment A are evidence of violations of 8 U.S.C. g§ 1324(a)(l)(A)(iii)

and (iv) & (B)(l); 18 US.C g 922(g)(5); and 18 U.S.C. §§ 1956(a)(l) and
1957(a) specifically:

   (1) Payroll ledgers, checkbooks and check stubs/ bank records/

address and/or telephone books and papers reflecting names/

addresses/ and/or telephone numbers/ written or typed by hand

and/or correspondence which may relate to knowingly encouraging or

inducing an aMen to reside in the United States by providing residence

and/or employment for the purpose of commercial advantage or

fmancial gain;

   (2) Books/ letters/ records/ computerized and electronic records/

cellular telephones/ pagers/ safe deposit box keys/ which may relate to

harboring and/or employing aliens;

   (3) Indicia of occupancy/ residency/ and/or ownership of the

premises described above and other real property/ including but not

limited to deeds/ utility and telephone bills/ canceled envelopes and

keys;

   (4) The visual image/ by way of photography/ of all furnishings and

equipment in/ on/ under/ attached/ or appurtenant to said premises;




                                  -28-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 30 of 31




   (5) Papers/ tickets/ notes/ schedules/ receipts^ passports/ immigration

and identity documents and other documents of employees and/or

subcontractors;

   (6) Firearms/ firearms parts/ and ammunition;

   (7) United States currency in excess of $500;

   (8) Any records or computers (including file servers/ desktop

computers/ laptop computers/ mainframe computers/ and storage

devices such as hard drives/ zip disks/ flash drives/ CD ROMS/ DVDs/

and floppy disks) and any other storage media that was or may have

been used as a means to create or store identification documents/

employment records/ Employment Eligibility Verification forms (Form

1-9), rent payments/ bank statements/ tax records/ employee records/

business records and payroll. The term "records" includes all of the

foregoing items of evidence in whatever form and by whatever means

they may have been created or stored/ mcluding any electrical/

electronic/ or magnetic form (such as any information on an electronic

or magnetic storage device/ including floppy diskettes/ hard disks/

flash drives/ zip disks/ CD-ROMS/ DVD/ optical discs/ backup tapes/

printers/ printer buffers/ smart cards/ memory calculators/ cellular

phones/ pagers/ personal digital assistants such as Palm Pilot

computers/ as well as printouts or readouts from any magnetic storage

devices); any handmade form (such as writing/ drawing/ painting); any

mechanical form (such as printing or typing); and any photographic


                                  -29-
Case 4:19-mc-00015-WEJ Document 1 Filed 04/24/19 Page 31 of 31




form (such as microfihn/ microfiche/ prints/ slides/ negatives/

videotapes/ motion pictures/ photocopies); and

   (9) Any and aU other material evidence of violations of 8 U.S.C

§§ 1324(a)(l)(A)(iii) and (iv) & (B)(l); 18 U.S.C. § 922(g)(5); and 18
LLS.C §§ 1956(a)(l) and 1957(a).




                                    -30-
